Citation Nr: 1711599	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-47 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to the service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease.  

2.  Entitlement to an initial compensable disability rating for residuals of a right fourth finger fracture. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to February 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In June 2014 the Board denied the Veteran's claims for service connection for a left foot disability and an increased initial rating for his service-connected right fourth finger disability.  The Veteran appealed the denials, and in June 2015 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand relative to those issues.  This case was most recently before the Board in November 2015, when the above-noted claims were again denied.  The Veteran appealed the denials once more, and in October 2016 the Court granted a joint motion for remand relative to those issues.  The case has now been returned for additional appellate review.

In addition, the Board acknowledges the Veteran has initiated an appeal with respect to RO denials of service connection for a right thumb and left eye disability.  He has also initiated appeals for entitlement to increased initial ratings for his service connected facial scars, left great toe strain, cervical strain, and bilateral sacroiliac joint dysfunction limitation of flexion and external rotation.  Finally, the Veteran has initiated an appeal for entitlement to an increased rating for his thoracolumbar strain with scoliosis and moderate degenerative disc disease.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on those issues.  Additionally, the Board notes the neither the Veteran nor his representative have addressed these issues by way of a brief following submission of the Veteran's June and September 2016 substantive appeals.  As such, the Board will not accept jurisdiction over these issues at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

Although further delay is regrettable, the Board finds additional development is required prior to adjudication of the above-noted claims.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that when this case was previously before the Board in November 2014 it was remanded for an examination and medical opinion relative to the Veteran's claimed left foot disability.  Thereafter, the Veteran was scheduled for a VA examination in July 2015, but he failed to attend his examination.  However, in the November 2014 remand, the Board found the Veteran's previous July 2012 examination to be insufficient.  As such, the Board determined a new examination and medical opinion was required prior to final adjudication of this matter.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Board recognizes VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, on remand the Veteran should be afforded one more opportunity to attend this examination.  

With respect to the Veteran's right fourth finger disability, in his brief to the Court, the Veteran indicated his March 2012 VA examination was insufficient to fully assess his finger disability, because that examination failed to conduct x-rays of his finger.  The Veteran's representative has asserted the Veteran may qualify for a compensable disability rating under the degenerative arthritis diagnostic code, as he asserts the Veteran's fourth finger joints constitute a group of minor joints.  As such, in the October 2016 joint remand, the Court determined the Veteran must be provided a new examination that includes x-rays of his right hand.  Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected residuals of a right fourth finger fracture. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's left foot disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed, to specifically include x-ray imaging.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether the Veteran's left foot disability at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease; or

c) was permanently worsened by his service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of foot numbness which corresponds to increased lower back pain.   

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected residuals of a right fourth finger fracture.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished to specifically include x-ray imaging.   The examiner will provide accurate and fully descriptive assessments of the above service-connected disability.  In this respect, the Veteran has specifically asserted he experiences flare-ups of his right fourth finger disability.   

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  To the extent feasible, the examiner should also provide an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.









The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



